Illinois Official Reports

                                  Supreme Court



                        People v. Richardson, 2015 IL 118255




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               JERMAINE RICHARDSON, Appellee.



Docket No.           118255



Filed                May 21, 2015



Decision Under       Appeal from the Circuit Court of Du Page County, the Hon. Kathryn
Review               E. Creswell, Judge, presiding.



Judgment             Circuit court judgment reversed.
                     Cause remanded.


Counsel on           Lisa Madigan, Attorney General, of Springfield, and Robert B. Berlin,
Appeal               of Wheaton (Carolyn E. Shapiro, Solicitor General, and Michael M.
                     Glick and Gopi Kashyap, Assistant Attorneys General, of Chicago, of
                     counsel), for the People.

                     Michael J. Pelletier, State Appellate Defender, Thomas A. Lilien,
                     Deputy Defender, and Sherry R. Silvern, Assistant Appellate
                     Defender, of the Office of the State Appellate Defender, of Elgin, for
                     appellee.
     Justices                 JUSTICE FREEMAN delivered the judgment of the court, with
                              opinion.
                              Chief Justice Garman and Justices Thomas, Kilbride, Karmeier,
                              Burke, and Theis concurred in the judgment and opinion.



                                               OPINION

¶1         The sole issue on appeal is whether the saving clause in the exclusive jurisdiction provision
       of the Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS 405/5-120 (West 2012))
       violates the equal protection rights of defendant Jermaine Richardson. The circuit court of
       Du Page County found the clause violated defendant’s equal protection rights and declared it
       unconstitutional as applied to him. Pursuant to Illinois Supreme Court Rule 603 (eff. Feb. 6,
       2013), the State’s appeal comes directly to this court. For the following reasons, we reverse the
       judgment of the circuit court and remand the cause for further proceedings.

¶2                                             BACKGROUND
¶3          In June 2013, defendant was indicted on two counts of criminal sexual assault (720 ILCS
       5/11-1.20(a)(2) (West 2012)) and one count of criminal sexual abuse (720 ILCS
       5/11-1.50(a)(2) (West 2012)) for acts he allegedly committed against N.B. on March 28, 2012,
       when he was 17 years old. At the time of the alleged offenses, the Juvenile Court Act only
       applied to those minors who were under 17 years of age, with certain exceptions not relevant
       here. Subsequently, in July 2013, the Governor approved Public Act 98-61, section 5 (eff. Jan.
       1, 2014), which amended the exclusive jurisdiction provision of the Juvenile Court Act to
       apply to those minors who were under 18 years of age, again with certain exceptions not
       relevant here. 705 ILCS 405/5-120 (West Supp. 2013). The amendment included a saving
       clause that provided: “[t]he changes made to this Section by this amendatory Act of the 98th
       General Assembly apply to violations or attempted violations committed on or after the
       effective date of this amendatory Act.” 705 ILCS 405/5-120 (West Supp. 2013). Public Act
       98-61, section 5, took effect on January 1, 2014.
¶4          Defendant filed a motion in the circuit court in May 2014, entitled “Motion to Declare
       Adult Prosecution Unconstitutional.” The motion alleged that the amendment’s saving clause
       violated defendant’s equal protection rights under both the federal and state constitutions.
       Defendant argued that he was similarly situated to those 17-year-olds who allegedly
       committed offenses on or after the amendment’s effective date and there was no rational basis
       to treat him differently.
¶5          The circuit court granted defendant’s motion, declaring the amendment’s saving clause
       unconstitutional under the equal protection clause of the fourteenth amendment of the United
       States Constitution (U.S. Const., amend. XIV) and article I, section 2, of the Illinois
       Constitution (Ill. Const. 1970, art. I, § 2). The court found that the amendment’s effective date
       violated defendant’s equal protection rights and declared it unconstitutional as applied to him.
       The court reasoned that there was no rational basis to treat defendant differently than a
       17-year-old who is alleged to have committed an offense on or after the amendment’s effective
       date. Defendant’s case was subsequently transferred to the juvenile division of the circuit

                                                   -2-
       court. The State’s direct appeal to this court followed. Ill. S. Ct. R. 603 (eff. Feb. 6, 2013).

¶6                                                ANALYSIS
¶7          On appeal, the State contends, inter alia, that the saving clause does not violate equal
       protection principles because it is rationally related to the State’s legitimate interest in
       amending the exclusive jurisdiction provision of the Juvenile Court Act. Defendant responds
       that the saving clause is not rationally related to the amendment’s purpose of including
       17-year-olds within the jurisdiction of the Juvenile Court Act because it excludes those
       17-year-olds, such as himself, who allegedly committed offenses before the amendment’s
       effective date.
¶8          Statutes are presumed constitutional and the party challenging a statute’s validity bears the
       burden of demonstrating a clear constitutional violation. In re Derrico G., 2014 IL 114463,
       ¶ 54. We will uphold the constitutionality of a statute whenever reasonably possible. People v.
       Mosley, 2015 IL 115872, ¶ 40. Our review of a statute’s constitutionality is de novo. Derrico
       G., 2014 IL 114463, ¶ 54.
¶9          In conducting an equal protection analysis, this court applies the same standards under the
       United States Constitution and the Illinois Constitution. In re Jonathon C.B., 2011 IL 107750,
       ¶ 116. The constitutional right to equal protection guarantees that similarly situated individuals
       will be treated in a similar manner, unless the government can demonstrate an appropriate
       reason to treat them differently. People v. Whitfield, 228 Ill. 2d 502, 512 (2007); People v.
       Shephard, 152 Ill. 2d 489, 499 (1992). The equal protection clause does not forbid the
       legislature from drawing proper distinctions in legislation among different categories of
       people, but it does prohibit the government from doing so on the basis of criteria wholly
       unrelated to the legislation’s purpose. Derrico G., 2014 IL 114463, ¶ 88. When an equal
       protection claim challenges a legislative classification, such as the saving clause here, that
       classification “ ‘must be reasonable, not arbitrary, and must rest upon some ground of
       difference having a fair and substantial relation to the object of the legislation.’ ” (Internal
       quotation marks omitted.) People v. Watson, 118 Ill. 2d 62, 67 (1987) (quoting Eisenstadt v.
       Baird, 405 U.S. 438, 447 (1972) (collecting cases)). Further, when the legislative classification
       does not affect a fundamental right or discriminate against a suspect class, such as here, we
       apply a rational basis scrutiny and consider whether the challenged classification bears a
       rational relationship to a legitimate governmental purpose. People v. Masterson, 2011 IL
       110072, ¶ 24.
¶ 10        Here, we find that the challenged legislative classification, the amendment’s saving clause,
       is rationally related to the legislature’s goal of including 17-year-olds within the jurisdiction of
       the Juvenile Court Act. We have previously recognized that neither the fourteenth amendment
       nor the Illinois Constitution prevents statutes and statutory changes from having a beginning,
       nor does either prohibit reasonable distinctions between rights as of an earlier time and rights
       as they may be determined at a later time. Braeburn Securities Corp. v. Smith, 15 Ill. 2d 55, 62
       (1958); see also Sperry & Hutchinson Co. v. Rhodes, 220 U.S. 502, 505 (1911) (the fourteenth
       amendment does not forbid statutes and statutory changes to have a beginning and from
       distinguishing between the rights of an earlier and later time). The saving clause reasonably
       achieves the amendment’s purpose of including 17-year-olds within the jurisdiction of the
       Juvenile Court Act because it does so in such a manner that avoids confusion and delay and


                                                    -3-
       also preserves judicial resources. By limiting the amendment’s application to violations or
       attempted violations committed on or after the effective date, an accused, as well as the courts,
       are on notice as to whether the Juvenile Court Act will apply in certain proceedings. The
       saving clause also ensures that cases already in progress would not have to restart in the
       juvenile division of the court and that defendants could not manipulate or delay their
       proceedings to take advantage of the amendment’s effective date. We acknowledge that
       statutory amendments which apply to some but not to others may appear unfair to a certain
       extent. This is particularly true with ameliorative amendments such as the amendment here.
       Nevertheless, statutory changes must have a beginning. The simple fact that the saving clause
       precludes the amendment from applying to some 17-year-olds such as defendant does not
       defeat its constitutionality. Here, the legislature’s chosen effective date bears a rational
       relationship to the legislature’s goal of extending the exclusive jurisdiction provision of the
       Juvenile Court Act.
¶ 11       This issue is similar to an issue raised in People v. Grant, 71 Ill. 2d 551 (1978). In Grant,
       the legislature amended a sentencing provision and provided that it only apply to those
       defendants who had not yet been sentenced prior to the amendment’s effective date. The
       amendment became effective subsequent to the defendant’s direct appeal and subsequent to
       the rendering of the appellate court’s opinion. On appeal to this court, the defendant contended
       that his equal protection rights were violated because the amendment did not apply to him. He
       argued that there was no rational basis for distinguishing between persons who were sentenced
       after the amendment’s effective date and those who were sentenced prior to that date but whose
       appeals were still pending. We rejected defendant’s equal protection challenge and held that it
       was reasonable for the legislature to distinguish between the two groups since applying the
       amendment to those persons who had already been sentenced would require remanding their
       cases for additional sentencing hearings. Id. at 562. Similarly here, it was reasonable for the
       legislature to distinguish between offenses committed before and offenses committed after the
       amendment’s effective date since applying the amendment to offenses committed before the
       effective date would require those cases to be transferred to the juvenile division and to begin
       anew. We find that defendant has not met his burden of establishing an equal protection
       violation.

¶ 12                                           CONCLUSION
¶ 13      For the foregoing reasons, we reverse the judgment of the circuit court and remand the
       cause to the circuit court for further proceedings consistent with this opinion.

¶ 14      Circuit court judgment reversed.
¶ 15      Cause remanded.




                                                   -4-